Citation Nr: 0016452	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for bilateral 
chondromalacia.

2.  Entitlement to service connection for a bilateral hip 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had over 20 years of active duty service and 
retired in October 1988.  This appeal comes before the Board 
of Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  Service connection for bilateral chondromalacia was 
denied by the RO in a September 1989 rating decision.  The 
appellant did not appeal that decision.

2.  Evidence received since the September 1989 rating 
decision, which denied service connection for bilateral 
chondromalacia is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  A bilateral hip condition was not manifested in service 
or within one year of separation from service; a bilateral 
hip condition is not related to service.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision which denied service 
connection for bilateral chondromalacia is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral 
chondromalacia, and the claim is re-opened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §§ 3.156 (1999).

3.  The claim for service connection for a bilateral hip 
condition is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Chondromalacia.

The record indicates that the appellant's claim for service 
connection for bilateral chondromalacia was denied by means 
of a September 1989 rating decision.  He was notified of that 
decision in October 1989 and did not appeal the decision.  
Therefore, that decision is final.  In order to re-open the 
claim, he must present new and material evidence.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 (1999).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1999).  Id.  Third, if the claim is 
well grounded, VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

In the case at hand, the evidence of record before the RO in 
1989 included the appellant's service medical records and a 
VA examination report.  The appellant's service medical 
records indicate that he was diagnosed and treated for 
bilateral chondromalacia.  An August 1989 examination report 
indicates a diagnosis of recurrent left knee pain.  An x-ray 
report, also dated in August 1989, indicates that there were 
prominent anterior tibial tuberosities bilaterally; there 
were no other abnormal findings.  In a 1989 rating decision, 
the RO determined that the x-ray findings were consistent 
with chondromalacia, and denied the appellant's claim on the 
basis that chondromalacia pre-existed service and was not 
aggravated therein.  

The evidence submitted after the 1989 rating decision 
includes, in pertinent part, current VA medical records which 
indicate that the appellant has been diagnosed with 
chondromalacia.  

The RO determined that chondromalacia preexisted service.  
However, the basis for the determination was not noted in the 
rating decision and is not otherwise apparent from the 
record.  However, it is a fact that the post service 1989 VA 
doctor did not diagnose chondromalacia.  The Board notes that 
the RO's 1989 rating decision determined that the x-ray 
findings were consistent with chondromalacia.  But, a current 
medical diagnosis of chondromalacia was not of record at that 
time.  Since the justifiable basis of the denial was the 
absence of a current diagnosis, evidence that tends to 
establish that the veteran has the same diagnosis that he had 
in service is new and material.  

We conclude that when a basis of a prior denial is the 
absence of a current diagnosis, subsequent evidence that the 
disability exists is relevant and probative of the issue at 
hand.  One of the evidentiary defects that existed at the 
time of the prior denial has been cured.  The evidence 
submitted after 1989 does indicate a current diagnosis of 
chondromalacia.  The Board finds this evidence to be so 
significant that it must be considered in order to fairly 
decide the claim.  Accordingly, the claim is re-opened.

Because of due process considerations, the issue of whether 
the claim is well grounded is held in abeyance.

II.  Service connection - Hips.  

The appellant contends that as a result of his bilateral knee 
condition, he has developed a bilateral hip condition and 
requests secondary service connection.  The service medical 
records do not indicate treatment for or diagnosis of a 
chronic hip condition.  Post-service medical records indicate 
that he had complaints of hip problems several years after 
separation from service and that a bone scan showed some 
abnormalities.  During a hearing before the undersigned, held 
in February 2000, the appellant was advised of the evidence 
necessary to well-ground his claim, and provided him with 
additional time to submit such evidence.  It is specifically 
noted that he reported that a physician advised him that his 
hip condition was possibly due to his knee condition, and he 
was advised to submit that medical document.  However, he 
failed to submit any additional evidence.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (1999).  When, after 
consideration of all evidence and material of record in a 
case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  In order for a claim to be well-grounded, there must 
be: (1) medical evidence of a disability; (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus, or link, 
between the inservice disease or injury and the disability.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Alternatively, the second and third Caluza elements may be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997) (Construing 
38 C.F.R. § 3.303(b)).  Also, in the case of a disease only, 
service connection may be established by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period, and (2) present disability from it.  Id.

The Board finds that the appellant's claim for service 
connection for a bilateral hip disability is not well-
grounded.  As mentioned above, the appellant's hip problems 
were not shown until many years after separation from 
service.  He has not submitted any medical evidence linking 
his hip condition to service or his knees.  The VA has 
advised him of the evidence necessary to well-ground his 
claim.  In addition, the Board specifically asked that he 
submit medical evidence showing a link between his knee 
condition and his hip condition.  38 C.F.R. § 3.103 (1999).  
However, he has failed to submit any such evidence.  The 
veteran's own opinion, including his testimony, is not 
competent and does not serve to establish a well-grounded 
claim.  Given that he has submitted no competent nexus 
evidence, the Board must conclude that the claim is not well-
grounded.  The Board notes that the claim for service 
connection for the knee condition is being remanded for 
additional development.  The Board does not find it necessary 
to defer a decision on this issue; a decision on the issue of 
service connection for the knee condition is irrelevant as 
there is no medical evidence linking the knee and hip 
conditions.  Because the Board will not reach the merits of 
the appellant's claim, the Board will not address the 
application of the benefit-of-the-doubt rule.  See Martinez 
v. Brown, 6 Vet.App. 462, 464 (1994) ("in the context of a 
well-grounded claim the benefit[-]of[-]the[-]doubt doctrine 
applies to the adjudication of the merits of a claim"); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). 


ORDER

The petition to reopen the claim for service connection for 
bilateral chondromalacia is granted.

Entitlement to service connection for a bilateral hip 
condition is denied


REMAND

The RO had previously determined that chondromalacia 
preexisted service.  The Board would violate the holding in 
Colvin to hold at this time.  Therefore, the case must be 
remanded for due process considerations.

The Board notes that the appellant's service medical records 
indicate that he was diagnosed with chondromalacia.  Current 
medical evidence also indicates that he has chondromalacia.  
The Board finds that it is necessary that the claim be 
remanded for a VA examination.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be scheduled for 
a VA examination of his bilateral knee 
condition.  The examiner should 
specifically state whether it is as 
likely as not that the appellant's 
currently diagnosed chondromalacia 
related to the inservice finding of 
chondromalacia.    

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. § 
3.655 (1999), when a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation. 

3.  The RO is reminded that all 
determinations must be supported by 
evidence.  In particular, if the RO 
determines that chondromalacia pre-
existed service, the RO must provide 
support for that finding.  The 
presumption of soundness must be 
addressed

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



